DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, and 11-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0175961 to Spector et al.
Spector discloses in figure 13, a coupler array device comprising: 
a plurality of couplers (1300) arranged in a coupler plane, wherein each of the plurality of couplers is configured to couple light between the coupler plane and one or more directions outside of the coupler plane (“through/drop”); 
a pixel switch network (figure 13a shows a “pixel” network) to selectively couple light into or out of a selected subset of the plurality of couplers, wherein the pixel switch network comprises: 
one or more pixel-network waveguides (1306); and 
a plurality of pixel-network switches (paragraph 92 describes the switch operation), wherein each of the plurality of pixel-network switches is configured to selectively couple light between one of the plurality of couplers and one of the one or more pixel-network waveguides; and 

one or more feed networks, wherein feed network comprises: 
a feed-line waveguide (waveguides from the “in ports”; paragraph 93); and 
one or more feed-network switches to selectively couple light between the feed-line waveguide and at least some of the plurality of pixel- network waveguides, wherein light is routable between selected couplers of the plurality of couplers and selected feed-line waveguides of the one or more feed networks along selected paths by controlling the pixel-network switches and the feed-network switches along the selected paths (paragraphs 91-93 describes the operation of the feed waveguides and respective switches in the pixel-network).
As to claim 2, the switches are MEMS-type (paragraph 92). 
As to claim 3, at least four feed waveguides are shown in in figure 13a. 
As to claim 4, the waveguides criss-cross in two directions (figure 13a). 
As to claim 5, at least two waveguides form a common direction at different locations to address different couplers (through ports). 
As to claim 6, feed switches (1218, 1222, 1224, etc) are disclosed. 

	As to claim 8, a receiver switch may be used (412). 
	As to claim 11, this claim is a combination of the above with the addition of a controller and lenses to collect light from the array (this is disclosed in the abstract for steering light in a free space optical beam in a direction determined by the switch port). It also discloses a PIC which is disclosed in paragraph 12.
	As to claims 12-13, the controller could be configured to perform these functions (background of invention). 
	As to claims 14-15, the lenses can be tuned to have specific output angles (abstract). 
	As to claim 16, there is a translation stage (output terminal 100) mounted to the PIC array. 
	As to claims 17-18, mirrors are used (paragraph 57). 
	As to claims 19-20, a phase shifter as claimed (408) is disclosed (paragraph 61). 
	Claims 21-26 are variations of the above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 27-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spector in view of US 2019/0391243 to Nicolaescu.
Spector discloses the invention as claimed including the use of multiplexers (WDM; paragraph 64). These are recited in claims 10 and 27. Additional dependent claims are variants of previously disclosed and rejected claims above.
However, Spector fails to explicitly disclose a demultiplexer or associated detectors. It is noted that adding a demultiplexer or photodetectors would be common in the art to determined if the output signal is as desired and meets a pre-determined value.
Nicolaescu discloses such an optical sensing system using a MEMS based beam steering pixel array (paragraph 14). 
	It would have been obvious to one having ordinary skill in the art to add a demultiplexer and detectors as taught by Nicolaescu in Spector in order to measure and adjust for an optimal output that meets a pre-determined value.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2016/0141754.
US 2017/0104269.
US 8,988,754.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883